Case 3:16-cv-01339-PGS-LHG Document 176 Filed 04/13/21 Page 1 of 9 PageID: 2556




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



   EDWARD FORCHION and NJWEEDMAN’S
   JOINT, LLC,                                                     Civil Action No.
                                                             3:16-cv-01339 (PGS)(LHG)
                       Plaintiffs,
                                                                 MEMORANDUM
   v.
                                                           AND ORDER DISMISSING ALL
   EARNEST PARREY, et al.,                                      CLAIMS AGAINST
                                                                EARNEST PARREY
                       Defendants.



        This matter comes before the Court on Defendant Earnest Parrey’s motions to dismiss the

 remaining claims filed against him in Plaintiffs’ Third Amended Consolidated Complaint. (ECF

 Nos. 170, 171). The parties appeared for oral argument telephonically on April 6, 2021. For the

 reasons that follow, Parrey’s motions shall be granted.

                                          BACKGROUND

        Plaintiffs Edward Forchion and his business, NJWeedman’s Joint, LLC, sued the City of

 Trenton and various individuals for violating his rights under the United States Constitution and

 federal and state law. Among other things, he argued that the Trenton Police Department

 wrongfully cited him for violating a city ordinance, unfairly targeted him and his customers for

 scrutiny and harassment, seized and destroyed his property, revoked his business license without

 due process, and caused his business to suffer financial losses. (Third Consol. Am. Compl. 11-

 13, 15-21, 27-30, ECF No. 119).

        In September 2019, Defendants’ motion to dismiss Plaintiffs’ Third Consolidated

 Amended Complaint were granted in part and denied in part. (Mem. & Order, ECF No. 151).

 Pursuant to that order, the only claims that remained in the case were Counts 1, 2, 13, and 17
                                                 1
Case 3:16-cv-01339-PGS-LHG Document 176 Filed 04/13/21 Page 2 of 9 PageID: 2557




 against Defendant Earnest Parrey, and Counts 14 and 18 against Defendant William Haumann.

 (ECF No. 151 at 54). Parrey was the Director of the Trenton Police Department, and Haumann

 was an assistant prosecutor and the Chief of Forfeiture at the Mercer County Prosecutor’s Office.

 (ECF No. 151 at 2; ECF No. 119 at 5, 18).

         In the present motion, Defendant Parrey seeks dismissal of Plaintiffs’ remaining claims

 against him (Counts 1, 2, 13, and 17). (Mot. to Dismiss, ECF Nos. 170, 171).1 Counts 1 and 2

 pertain to unlawful seizure, and Counts 13 and 17 concern procedural due process violations.

 (See ECF No. 119 at 36-39, 56, 60; ECF No. 151 at 1).

                                            THE PRESENT ACTION

         Parrey moves to dismiss the claims against him with prejudice under Fed. R. Civ. P.

 37(b)(2)(C) because he alleges Plaintiffs failed to comply with discovery deadlines. Defense

 counsel recounts numerous instances between January and September 2020 in which Plaintiffs

 failed to produce requested documents and information. For example, she asserts that Plaintiffs

 provided incomplete or unresponsive answers to certain interrogatories and promised to

 supplement their responses; however, after numerous extended deadlines, they still had not

 provided the requested information. (ECF Nos. 170, 171 at ¶¶ 1-37). In addition, the responses

 to Parrey’s interrogatories were not certified by the client(s). (See Mot. to Dismiss ¶ 14; id. Ex.

 C, ECF Nos. 170-2, 171-2). Defense counsel attaches copies of email correspondence with

 Plaintiffs’ counsel in which she repeatedly attempted to follow up on the outstanding discovery

 requests. (See Mot. to Dismiss Exs. A-I, K-L, ECF Nos. 170-2, 170-3, 171-2, 171-3).




 1
  The two motions appear to be identical except that ECF No. 170 seeks dismissal of Plaintiff Forchion’s claims, and
 ECF No. 171 seeks dismissal of Plaintiff NJWeedman’s Joint, LLC’s claims. Both pertain to counts 1, 2, 13, and 17
 of Plaintiffs’ Third Consolidated Amended Complaint.

                                                         2
Case 3:16-cv-01339-PGS-LHG Document 176 Filed 04/13/21 Page 3 of 9 PageID: 2558




         The Magistrate Court issued two case management orders (“CMO”) to address the

 discovery issues. First, on September 2, 2020, Judge Goodman directed Plaintiffs to provide the

 following information no later than August 7, 20202: (1) certified, supplemental responses to

 Parrey’s interrogatories, (2) responsive documents to Parrey’s Notice to Produce Documents,

 and (3) a copy of relevant electronically stored information, including the source of that

 information and a privilege log if applicable. (ECF No. 163). Plaintiffs requested – and Defense

 counsel consented to – an extension until August 11, 2020. (ECF Nos. 170, 171 at ¶ 30).

 However, Defense counsel asserts that the supplemental responses Plaintiffs submitted on that

 date were, again, evasive, deficient, and not certified by either Plaintiff. (Id. at ¶ 31).

         In the Magistrate Judge’s second CMO, entered on September 25, 2020, Judge Goodman

 directed Plaintiffs to supplement or amend their responses to the specific interrogatory questions

 that Defendant communicated were still deficient no later than October 9, 2020, and reiterated

 the other instructions in the September 2, 2020 CMO. (ECF No. 166). Further, the Court stated:

 “In the event that the Plaintiffs do not comply with these deadlines, counsel for the Defendants

 may move for an Order to Dismiss the Complaint, which motion is to be filed by no later than

 October 23, 2020 and to be returnable on November 16, 2020.” (Id. ¶ 4).

         On October 8, Plaintiffs’ counsel informed Defense counsel that he would move to

 voluntarily dismiss the remaining claims against Parrey, and Defense counsel clarified that she

 would only agree to a dismissal with prejudice. (ECF Nos. 170, 171 at ¶¶ 44-45; see also Ex.

 N). Plaintiffs’ counsel told her his office would send a draft of the stipulation by close of

 business on the following day. (Id.). Defense counsel had still not received a draft of the



 2
  Although these two dates appear to be conflicting, Judge Goodman held a status conference on July 17, 2020 at
 which time she orally ordered that the parties provide the supplemental and responsive documents by August 7,
 2020.

                                                         3
Case 3:16-cv-01339-PGS-LHG Document 176 Filed 04/13/21 Page 4 of 9 PageID: 2559




 stipulation by October 13, at which point she filed a letter advising the Court that Plaintiffs had

 not complied with the October 9 discovery deadline. (Id. ¶¶ 46-47; ECF No. 167). In a response

 letter the following day, Plaintiffs’ counsel explained that he did not submit supplemental

 discovery responses because he intended to dismiss the claims against Parrey, and would do so

 within seven days. (ECF No. 168).

          On October 21, Plaintiffs’ counsel informed the Court that he had sent a draft stipulation

 of dismissal to Parrey and his counsel. (ECF No 169). According to Defense counsel, the draft

 stipulation she received from Plaintiffs’ counsel on October 21 indicated that the claims against

 Parrey would be dismissed without prejudice. (Id. ¶¶ 48-49). She reiterated that she would not

 consent to dismissal unless it was with prejudice3. (Id. ¶ 51; id. Ex. N, ECF Nos. 170-6, 171-6;

 Reply Br. 3, ECF No. 173).

          At the time Defense counsel submitted the instant motions on October 30, 2020, she had

 yet to receive a response from Plaintiffs’ counsel regarding the stipulation of dismissal or the

 outstanding discovery requests. (Id. ¶¶ 53-54). Indeed, she contends that the only pertinent

 documentation Plaintiffs provided in response to her itemized requests was an expired lease

 submitted in August 2020, and that Plaintiffs’ other submissions were neither responsive nor

 relevant. (ECF No. 173 at 2). In a letter attached to her motion, she explains that her motion

 was filed after the October 23, 2020 deadline because, until October 21, she believed Plaintiffs

 intended to dismiss the claims with prejudice. (Mot. to Dismiss, Ex. N, ECF Nos. 170-6, 171-6).

          In their opposition brief, Plaintiffs ask the Court to (1) deny Parrey’s motion to dismiss,

 and (2) dismiss the claims against Parrey without prejudice. (Opp. Br. 4, 7-8, ECF No. 171).



 3
  Surmising the Plaintiff’s counsel’s intent, he believes his best chance of success in the litigation are the counts that
 were originally dismissed; so rather than continuing with discovery, he wishes to appeal the prior order. If
 successful on appeal, he will then reopen the counts at issue here.

                                                             4
Case 3:16-cv-01339-PGS-LHG Document 176 Filed 04/13/21 Page 5 of 9 PageID: 2560




                                             DISCUSSION

        Fed. R. Civ. P. 37(b)(2)(A) sets forth sanctions that may be imposed when a party “fails

 to obey an order to provide or permit discovery,” one of which is “dismissing the action or

 proceeding in whole or in part.” Fed. R. Civ. P. 37(b)(2)(A)(v). Parrey argues dismissal under

 that provision is appropriate here and, further, that the Court must order Plaintiffs “to pay the

 reasonable expenses, including attorney’s fees, caused by the failure, unless the failure was

 substantially justified or other circumstances make an award of expenses unjust.” Fed. R. Civ. P.

 37(b)(2)(C).

        A plaintiff may voluntarily dismiss an action under Fed. R. Civ. P. 41(a)(1). To do so

 without a court order, the plaintiff may file either: “(i) a notice of dismissal before the opposing

 party serves either an answer or a motion for summary judgment; or (ii) a stipulation of dismissal

 signed by all parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A). “Unless the notice or

 stipulation states otherwise, the dismissal is without prejudice.” Fed. R. Civ. P. 41(a)(1)(B).

                                              ANALYSIS

        Both parties seek dismissal of Plaintiffs’ remaining claims against Parrey. To date,

 Plaintiffs have not filed a notice of dismissal under Fed. R. Civ. P. 41(a)(1)(A)(i), and the parties

 were unable to agree to the terms of a stipulation of dismissal under Fed. R. Civ. P.

 41(a)(1)(A)(ii). Thus, the issue before this Court is whether to dismiss Parrey’s motions with or

 without prejudice. The Court must also determine whether to order Plaintiffs to pay Parrey’s

 expenses, pursuant to Rule 37(b)(2)(C).

        In their opposition brief, Plaintiffs argue that they have not violated any court-ordered

 discovery deadlines. (ECF 172 at 1, 4, 6). Regarding the deadlines set forth in the two CMOs,

 they insist that (1) Defense counsel consented to extend the August 7, 2020 deadline, and they



                                                   5
Case 3:16-cv-01339-PGS-LHG Document 176 Filed 04/13/21 Page 6 of 9 PageID: 2561




 submitted their supplemental responses on August 11 as agreed; and (2) Plaintiffs’ counsel

 informed Defense counsel of his intent to dismiss the claims against Parrey on October 8, and

 Defense counsel responded that “saves us from having to address the outstanding discovery as to

 those claims.” (Id. at 5-6). Further, they argue that Parrey has not (1) filed a Rule 11 safe-harbor

 letter, (2) filed a motion to compel discovery, or (3) alleged bad faith on behalf of Plaintiffs or

 their counsel. (Id. at 5).

         Looking at the record and the parties’ submissions, the Court finds that Plaintiffs violated

 both CMOs issued by the Magistrate Court. Although Plaintiffs did submit some supplemental

 responses and documents by August 11, 2020, as the parties agreed, Plaintiffs’ responses were

 not certified as required by the September 2, 2020 CMO. And it is undisputed that Plaintiffs did

 not submit additional responses by the October 9, 2020 deadline as required in the September 25,

 2020 CMO.

         While Plaintiffs argue they did not have to meet the October 9 discovery deadline

 because they intended to dismiss the claims against Parrey, that argument fails for two reasons.

 First, Plaintiffs’ counsel did not send a draft of the stipulation of dismissal to the Court or

 Defense counsel until October 21, 2020 – weeks after the discovery deadline. Defense counsel

 had not signed, nor even had an opportunity to review, that stipulation before October 9, 2020.

 Although Defense counsel expressed relief that a voluntary dismissal would eliminate the need

 to continue discovery, Plaintiff was not entitled to assume that Defense counsel would agree to

 the terms of the stipulation before she had even seen it – especially because she had stated on at

 least one occasion that she would not consent to a dismissal without prejudice. According to the

 second CMO, Defense counsel was entitled to move for dismissal when Plaintiffs failed to meet




                                                    6
Case 3:16-cv-01339-PGS-LHG Document 176 Filed 04/13/21 Page 7 of 9 PageID: 2562




 the October 9 deadline. Plaintiffs could have avoided that outcome by satisfying the Rule 41

 criteria for voluntary dismissal before the discovery deadline passed – but did not do so.

        In addition, Defense counsel was not required to file a motion to compel discovery or a

 Rule 11 safe-harbor letter before moving for dismissal. Rather, it was Plaintiffs’ conduct that

 gave rise to Defendant’s right to file the present motion. This is a dispute about whether

 Plaintiffs complied with the Magistrate Court’s CMOs. Their failure to do so was grounds for

 dismissal under Rule 37 and the express language of the second CMO.

        The Court finds unpersuasive Plaintiffs’ justifications for their failure to comply,

 including the disruption caused by COVID-19 and the fact that “much of Plaintiffs’ property was

 seized, damaged, or destroyed by the police.” (ECF No. 172 at 3, 7). As Parrey noted in his

 reply brief, restrictions due to COVID-19 did not take effect in New Jersey until mid-March

 2020 – not in February, as Plaintiffs contend – and it appears the Mercer County Prosecutor’s

 Office returned Plaintiffs’ property to counsel in June 2018. (ECF No. 173 at 2-3; see also id.

 Exs. Q-T, ECF No. 173-1). In addition, at oral argument, Plaintiffs’ counsel claimed his own

 illness delayed the discovery proceedings. Defense counsel asserted that Judge Goodman

 adjusted the discovery deadlines due to challenges imposed by COIVD-19, but that Plaintiffs’

 counsel never informed the Court that he was suffering from an illness that may have caused

 additional delay. Indeed, looking at the record, there is no indication that Plaintiffs’ submissions

 were delayed due to personal illness.

        In addition, Plaintiffs contend that Defense counsel’s interrogatories were filled with

 compound questions that exceeded the 25-question limit, in violation of Rule 33(a)(1). (Id. at 6).

 While Plaintiffs initially objected to the format and number of questions in Parrey’s

 interrogatories, ultimately Judge Goodman ordered Plaintiffs to “provide supplemental or



                                                  7
Case 3:16-cv-01339-PGS-LHG Document 176 Filed 04/13/21 Page 8 of 9 PageID: 2563




 amended responses to the interrogatories . . . as to the specific questions to which counsel for the

 Defendant noted in a communication to counsel were still deficient . . . no later than October 9,

 2020.” (ECF No. 166 at 2). Judge Goodman’s CMOs effectively functioned as granted motions

 to compel insofar as they ordered Plaintiffs to submit supplemental responses to Parrey’s

 interrogatories, notwithstanding their objections.4 At that point, Plaintiffs were obliged to

 comply with the Court’s orders, and they did not do so. Therefore, Parrey was entitled to move

 to dismiss the action, pursuant to Fed. R. Civ. P. 37(b)(2)(A)(v) and the terms of the September

 25, 2020 CMO (ECF No. 166).

          The next question is whether the Court should order Plaintiffs to pay Parrey’s expenses

 caused by their failure to comply with discovery orders. Fed. R. Civ. P. 37(b)(2)(C) requires the

 Court to do so “unless the failure was substantially justified or other circumstances make an

 award of expenses unjust.” The Court notes that during the course of this litigation, there has

 been considerable turmoil among the parties, including Forchion’s incarceration on unrelated

 charges and the impoundment and destruction of his vehicle. Moreover, Parrey’s counsel has not

 been recalcitrant, but attempting to lawyer a better alternative for his client. Under the

 circumstances, the Court believes it would be unjust to order Plaintiffs to pay Parrey’s expenses.

          In sum, the Court shall grant Parrey’s motions to dismiss Plaintiffs’ remaining claims

 against him with prejudice (Counts 1, 2, 13, and 17 of the Third Amended Complaint), but shall

 not order Plaintiffs to pay Parrey’s expenses.

                                                        ORDER

          THIS MATTER having come before the Court on motions to dismiss filed by Defendant

 Earnest Parrey (ECF Nos. 170 and 171); and the Court having carefully reviewed and taken into


 4
  Although Plaintiffs noted their objections in their written responses to the interrogatories, they never raised them
 during subsequent case management conferences with Judge Goodman.

                                                            8
Case 3:16-cv-01339-PGS-LHG Document 176 Filed 04/13/21 Page 9 of 9 PageID: 2564




 consideration the submissions of the parties, as well as the arguments and exhibits therein

 presented; and for good cause shown; and for all of the foregoing reasons,

        IT IS on this 12th day of April 2021,

        ORDERED that Defendant’s motions to dismiss are granted with prejudice.



                                                s/Peter G. Sheridan
                                                PETER G. SHERIDAN, U.S.D.J.




                                                  9
